Title: From George Washington to Brigadier General Caesar Rodney, 18 February 1777
From: Washington, George
To: Rodney, Caesar



Sir,
Head quarters. Morris Town 18th February 1777.

Lord Stirling did me the favr of sending to me your letter of the 8th Inst. to him, mentioning your Chearfullness to continue in Service (tho’ your Brigade had returned home) and waiting my determination on that head.
The readiness with which You took the Field at the period most critical to our Affairs—the Industry you used in bringing out the Militia of the Delaware State—and the Alertness observed by You in forwarding on the Troops from Trenton—reflect the highest Honour on your Character, and place your Attachment to the Cause in a most distinguished Point of View—They claim my sincerest Thanks, and I am happy in this Opportunity of giving them to You—Circumstanced as You are, I see no necessity in detaining You longer from yr family & Affairs, which no doubt demand yr presence & attention—You have therefore my leave to return. I am Yr most Obedient Servant

Go: Washington


P.S. From the Enemy’s Manoeuvres of late, especially their reinforcing Brunswic, I fear yr Militia will be wanted again—You will therefore be pleased to keep them in readiness, till I call for them.

